Citation Nr: 0730983	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability on a direct basis or as secondary to service 
connected residuals of fracture of the right malleolus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1946 to August 1947 and from April 1951 to July 1952.

This matter is before the Board of Veterans´ Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  

In October 2005, the veteran withdrew his request for a 
hearing before the Board.  
In August 2007, the Board granted the veteran's motion to 
advance the case on the docket based upon good cause.


FINDINGS OF FACT

1. In a decision in May 1991, the Board denied the claim of 
service connection for right knee arthritis on the basis that 
such disability was not present during service, it was not 
manifested within the first post service year, and it was not 
causally related to service-connected residuals of a right 
ankle fracture.

2. Evidence added to the record since the Board decision in 
May 1991 decision is not new and material as it does not 
include competent evidence that the right knee disability is 
causally related to injury or disease in service, that 
arthritis was manifested within the first post service year, 
or that the right knee disability is causally related to 
service-connected residuals of a right ankle fracture.


CONCLUSIONS OF LAW

1. The decision by the Board in May 1991, denying the claim 
of service connection for right knee disability on a direct 
basis or as secondary to the service-connected residuals of a 
fracture of the right malleolus, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 19.104 (1990).

2. The evidence added to the record subsequent to the 
decision of the Board in May 1991, denying service connection 
for right knee disability, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 C.F.R 
§ 3.159 (2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA requires 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). VCAA

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003 and in April 2006.  The notice 
included the type of evidence needed to substantiate the 
underlying claim for service connection, that is, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that VA would 
obtain service medical records, VA records, and records from 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claims. The 
notices included the general provisions for rating a 
disability and for the effective date of the claim.

The veteran was also informed that in order to reopen the 
claim of service connection he must submit new and material 
evidence, that is, evidence not previously considered and 
evidence that is relevant to the claim of service connection. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim).

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the rgequirement that the 
notice must precede the adjudication.  The procedural defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence, which he did, and the 
claims was readjudicated following the content-complying 
notice as evidenced by the supplemental statement of the case 
in May 2007.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

The RO obtained VA clinical records as well as medical and 
legal documents associated with a disability determination by 
the Social Security Administration (SSA) in December 1986.  
Absent a reopening of the claim, VA has no duty to obtain 
medical examination or opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a right 
knee disability.  The Board has an obligation to assess its 
jurisdiction to review the merits of a claim regardless of 
findings by the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  The decision in May 1991 by the Board, denying 
service connection for right knee arthritis on the basis that 
such disability was not present during service, manifest 
within the first post service year, or causally related to 
service connected right ankle fracture residuals, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 19.104. 

The appellant filed the claim to reopen in August 2003.  Once 
a claim has been disallowed, that claim shall not thereafter 
be reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  A claim 
may be reopened if new and material evidence is presented.  
38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.   
38 C.F.R. § 3.156. 

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence Previously Considered 

The evidence before the Board in May 1991 included the 
service medical records showing that, in December 1946, the 
veteran was placed in a walking cast due to a transverse 
fracture of the lateral malleolus of the right ankle.  He 
reported injuring the right ankle three weeks previous while 
aboard a ship.  There was no history, complaint, or treatment 
for right knee symptoms in service.  There was no suggestion 
that a surgical procedure had been performed on the right 
lower extremity.  A July 1947 separation examination did not 
disclose a disability of the right knee.

In a rating decision in November 1947, the RO granted service 
connection for residuals of simple transverse fracture of the 
right malleolus and assigned a noncompensable rating.

The veteran had a second period of active service from April 
1951 to July 1952.  On separation examination, it was noted 
that the veteran had broken his ankle and he had pain on 
prolonged standing.  A disability of the right knee was not 
shown.

VA records show that in March 1985 veteran gave a 3 to 4 
month history of pain and numbness of the right ankle and 
knee.  He reported an in-service injury with possible open 
reduction and casting.  

The physical examination showed a leg length discrepancy on 
the right with a slight reduction in reflexes and right knee 
flexion.  X-rays revealed degenerative changes of the right 
knee. 

On VA examination in July 1985, the veteran described hurting 
his right ankle and right knee in service.  He described 
immobilization treatment as well as a surgical procedure 
involving removal of veins from his leg.  The impression was 
residuals of a fracture of the right ankle with associated 
degenerative joint disease of the ankle and right knee.  

On VA examination in September 1990, the diagnosis was 
degenerative joint disease of the right knee secondary to the 
residuals of the fracture of the right knee. 

In statements and testimony, the veteran stated that his 
right ankle pain had increased in severity in 1985 causing 
him to walk with a limp.  He also began to experience pain of 
the right hip and knee.  He argued that his abnormal gait and 
excessive weight bearing caused him to develop arthritis of 
the right knee.

In the decision in May 1991, the Board denied service 
connection for right knee arthritis on the basis that such 
disability was not present during service or manifested 
within the first post service year, or causally related to 
the service-connected residuals of a right ankle fracture.  
In its decision, the Board rejected the diagnoses that right 
knee arthritis was due to the service-connected right ankle 
disability on grounds that the medical opinions were not 
supported by the evidence of record. 

Additional Evidence 

The evidence of record since the decision in May 1991 by the 
Board consists of records of the Social Security 
Administration pertaining to a disability determination in 
December 1986; VA records and reports of VA examination, 
dated in October 1999 and September 2003; and statements by 
the veteran.  



The records of the Social Security Administration document 
the veteran's report of the onset of right knee and ankle 
difficulty in March 1985.  He described a past history of 
injury in service that really didn't bother him until March 
1985.  Clinical notes in November and December 1985 indicated 
the veteran had a normal gait.  A December 1985 orthopedic 
consultation included the veteran's recollection of having a 
tube inserted in the right knee during service.  Examination 
showed his gait to be perfectly normal.  There was no 
evidence of internal derangement, but he did have an old 
surgical scar on the anterior medial aspect of the right 
knee.  In February 1986, the veteran denied any surgical 
intervention.

On VA examination in October 1999, the impression was 
degenerative joint disease of the right ankle.  On VA 
examination in September 2003, the impression was residuals 
of fracture of the right ankle with degenerative joint 
disease.  A magnetic resonance imaging (MRI) scan of the 
right knee in December 2005 revealed degenerative joint 
disease.  In April 2006, VA records show that after an 
arthroscopy, the diagnoses were right knee medial meniscus 
tear, chondromalacia, and lateral degenerative meniscal tear.

In statements in support of claim, the veteran has elaborated 
on the circumstances of his alleged right knee injury.  He 
asserted that the injury occurred while aboard a transport 
ship that had been fired upon and sinking.  

The additional evidence does not include any competent 
evidence that the veteran's right knee disability is causally 
related to injury or disease in service, that arthritis was 
manifested within the first post service year, or that the 
right knee disability is causally related to service-
connected right ankle disability, the absence of which was 
the basis for the previous denial of the claim by the Board. 

As for the veteran's statements, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  This is so because lay persons are not deemed 
competent to offer an opinion of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  



Accordingly, the additional evidence since the decision of 
the Board in May 1991 is not new and material. 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for right knee disability is not 
reopened, and the appeal is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


